DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to the response filed on December 29, 2020 (“December 2020 Response”).  The December 2020 Response contained, inter alia, claim amendments (“December 2020 Claim Amendments”) and “REMARKS/ARGUMENTS” (“December 2020 Remarks”).
Claims 1-2, 5-9, 11-13, 16-20, and 22 are currently pending. 

Response to Amendment
The general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention (MPEP §819).
The December 2020 Claim Amendments are directed to an invention that is independent or distinct from the invention originally claimed for the reasons outlined below.
The amendments filed in the December 2020 Claim Amendments presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. 
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. 

Restrictions
Restriction to one of the following inventions would be required under 35 U.S.C. 121:
I.	Original Claims, drawn to generating a subscription offer recommendation for a product, classified in G06Q30/226.
II.	December 2020 Claim Amendments, drawn to revising elements of website, classified in G11B 19/025.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
In the instant case, the inventions do not overlap in scope and are not obvious variants. Specifically, Invention I requires generating a subscription offer recommendation for a product, which Invention II does not. Invention II requires presenting, by the analytics engine, for display on a user interface of the merchant client electronic device, a graphical indicator corresponding to a revision to at least one element of the website, which Invention I does not. 
Furthermore, in the instant case Invention I has separate utility such as tracking user’s purchases online and offering subscriptions in-person when visiting brick and 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The Examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/M.A.M/Examiner, Art Unit 3621                                                                                                                                                                                                        April 18, 2021

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621